Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 10/7/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.  Claims 1-30 are pending.  
Response to Arguments
2.	Applicant's arguments are moot in light of the new ground of rejections set forth below.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2, 5-7, 9, 11-12, 15-17, 19, 21-22, 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al (US 9667511) in view of Seibert et al (US 2017/0344420), and further in view of Lazzaro et al (US 2008/0256140).
As to claim 1, Nielsen discloses an apparatus comprising at least one processor and a storage to store instructions that, when executed by the at least one processor, cause the at least one processor to perform prepulling operations comprising:
receive, at the at least one processor and from a node device via a network:
an indication of ability of the node device to provide a resource required to support execution of an application routine within the node device (col. 10, paragraph 2, “the remote systems 20 or any other portion of the system 5 may recognize that the remote system 20 that accepted the task request may lack at least one resource required to correctly perform the task. In an alternative 15 embodiment, based upon a task request from the client system 5, the resource verification unit 320 may perform an internal query of the remote system 20 to determine whether appropriate resources exist in the remote system 20 to perform the requested tasks. This may include verifying the version of the resource libraries, etc.”);
at least one identifier of at least one image that is stored within a cache of the node device, and that comprises an executable routine that is required to support the execution of the application routine within the node device (see citation above, in particular, “query of the remote system 20 to determine whether appropriate resources exist in the remote system 20 to perform the requested tasks. This may include verifying the version of the resource libraries, etc”, wherein the claimed term “image” is interpreted in light of the claim limitation as “an executable routine that is required to support the execution of application routines” therefore the disclosed resource libraries reads on the claimed term, and wherein the storage to hold the resource libraries is equivalent to a cache.  See also col. 8, paragraphs 1-2, “the client system 5 may also include the daemon module 35. The daemon module 35 may also perform a check to determine whether adequate or updated resources are available to perform a task, such as a compilation task. In one embodiment, this check may be based upon a message from a recruiter. If a determination is made that appropriate resources are not yet available, the daemon module 35 may perform a multicast request. This determination may be made by the remote system 20 or by the client system 5”; also see col. 12, paragraph 3, “each of the responding remote systems 20 may provide information regarding its configuration or operational characteristics. For example, a responding remote system 20 may provide configuration information such as its processor speed, memory size, network card speed, gee, library files, compilation header files, and/or the like, to the client system 5.”); and
an indication of at least one revision level of the at least one image stored within the cache (see citation above, “version of the resource libraries”), wherein at least one portion of the contents of the cache includes the at least one image (see citation in rejection to limitation 2 above);
analyze the indication of ability of the node device to provide the resource to determine whether the node device is able to support the execution of the application routine (see citation in rejection to limitation 1);
in response to a determination that the node device is able to support the execution of the application routine (col. 10, paragraph 2, “accepted the task request”), identify a first image that is stored in a repository and that comprises an executable routine that is required to support the execution of the application routine within the node device (col. 10, paragraph 2, “query of the remote system 20 to determine whether appropriate resources exist in the remote system 20 to perform the requested tasks. This may include verifying the version of the resource libraries, etc.” wherein identifying the required executable image is implied in order to verify the versions.  See also col. 3, paragraph 2, “providing the resource from the second remote system or the client system to the first remote system in response to the request and allowing the first remote system to perform the task" wherein the client system’s providing the resource indicates that the resource is stored in a repository);
compare each identifier of the at least one identifier to the identity of the first image to determine whether, among the at least one image stored in the cache of the node device, there is a second image that comprises an executable routine that matches the executable routine of the first image (see citation above, wherein comparing identifier is implied in order to verify the version); and
in response to a match between the identity of the first image stored in the repositor and an identifier of a second image stored within the cache of the node device (see citation above, implied in order to verify the version), the at least one processor is caused to perform operations comprising:
compare a revision level of a most recent version of the first image to a revision level of the second image (see citation above, “verify the version”); and
in response to the revision level of the most recent version of the first image being more recent than the revision level of the second image (col. 2, lines 40-60, “outdated resources”), the at least one processor is caused to perform operations comprising:	
retrieve the most recent version of the first image from the repository (col. 10, paragraph 3, “When a determination is made that the remote systems 20 do not include adequate or specified resources to perform the requested task, the resource query unit 330 may perform a query over the data network 22 to locate certain resources. This query may also include deciphering any messages from a recruiter regarding un-updated resources that were used, based upon analysis of the checksum(s). The router 24 is capable of routing this query in a multicast fashion. Another remote system, or the client system 5, that is operatively coupled to the data network 22 may respond and provide the requested resources to the requesting remote systems 20.”); and
store the most recent version of the first image within the node device, wherein:
the storage of the most recent version of the first image within the node device triggers storage of a copy of the most recent version of the first image within the cache of the node device to enable retrieval of the executable routine of the most recent version of the first image from within the cache to support execution of the application routine within the node device in response to subsequently receiving the request to execute the application routine (see citation above.  Also see figure 4, step 440-450; and figure 6, step 640).
	However, Nielsen does not expressly disclose that the step for the apparatus to cause the at least one process or perform pre-pulling operations is “at a time prior to receiving a request to execute an application routine.”  Seibert discloses a concept for perform pre-pulling operations at a time prior to receiving a request to execute an application routine ([0043]-[-0044]).
	Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Nielsen with Seibert.  The suggestion/motivation of the combination would have been to enable preemptive storage (Seibert, [0043]-[0044]).
Furthermore, Nielsen does not expressly disclose portions of contents of the cache are evicted from the cache based on at least one of which portion of the contents is least recently accessed or which portion of the contents is least frequently accessed.  Lazzaro discloses a concept that portions of contents of the cache are evicted from the cache based on at least one of which portion of the contents is least recently accessed or which portion of the contents is least frequently accessed ([0006]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Nielsen with Lazzaro.  The suggestion/motivation of the combination would have been to enable a cache to work when a maximum number is reached (Lazzaro, [0006]).
	As to claim 11, see similar rejection to claim 1.
	As to claim 21, see similar rejection to claim 1.
As to claim 2, Nielsen discloses the apparatus of claim 1, wherein:
the indication of ability of the node device to provide the resource comprises an indication of a degree of availability of a processor of the node device to execute the application routine, and an indication of an instruction set supported by the processor of the node device (col. 12, lines 20-30, “each of the responding remote systems 20 may provide information regarding its configuration or operational characteristics. For example, a responding remote system 20 may provide configuration information such as its processor speed, memory size, network card speed, gcc, library files, compilation header files, and/or the like, to the client system 5. As another example, a responding remote system 20 may provide operational characteristic information such as its current load or the quality of the communications channel. This information may be utilized by the client system 5 to determine which remote system 20 should be assigned the compilation task”); and
identifying the first image comprises identifying an image stored in the repository that comprises an executable routine that is compatible with the instruction set supported by the processor of the node device (see citation above, and citation in rejection to claim 1, library files).
As to claim 12, see similar rejection to claim 2.
	As to claim 22, see similar rejection to claim 2.
As to claim 5, Nielsen discloses the apparatus of claim 1, wherein:
the execution of the application routine within the node device requires a license to be granted that authorizes execution of the application routine within the node device (col. 11, paragraph 3, meeting the threshold criterion is equivalent to be granted a license that authorizes execution of the application routine within the node device);
the indication of ability of the node device to provide the resource comprises an indication of whether the node device is currently granted the license (col. 11, paragraph 3); and
the at least one processor is caused to perform operations comprising:
analyze the indication of degree of ability of the node device to provide the resource to determine if the node device is currently granted the license (col. 11, paragraph 3, receiving a response indicates meeting the threshold criteria); and
condition at least the storage of the most recent version of the first image within the node device on a determination that the node device is currently granted the license (col. 11, paragraph 3).
	As to claim 15, see similar rejection to claim 5.
	As to claim 25, see similar rejection to claim 5.
As to claim 6, Nielsen discloses the apparatus of claim 1, wherein:
the execution of the application routine within the node device requires access to a data set (see citation in rejection to claim 1, library files;
access to the data set requires a license to be granted that assigns authority to access the data set to application routines that are executed on the node device;
the indication of ability of the node device to provide the resource comprises an indication of whether the node device is currently granted the license (see similar rejection to claim 5); and
the at least one processor is caused to perform operations comprising:
analyze the indication of degree of ability of the node device to provide the resource to determine if the node device is currently granted the license (see similar rejection to claim 5); and
condition at least the storage of the most recent version of the first image within the node device on a determination that the node device is currently granted the license (see similar rejection to claim 5).
	As to claim 16, see similar rejection to claim 6.
	As to claim 26, see similar rejection to claim 6.
As to claim 7, Nielsen discloses the apparatus of claim 1, wherein the at least one processor is caused to perform operations comprising:
receive, from the node device, an indication of specialization of the node device to restrict the node device to executing a pre-determined limited subset of types of application routines (see citation in rejection to claim 1, col. 8, paragraphs 1-2, “the client system 5 may also include the daemon module 35. The daemon module 35 may also perform a check to determine whether adequate or updated resources are available to perform a task, such as a compilation task. In one embodiment, this check may be based upon a message from a recruiter. If a determination is made that appropriate resources are not yet available, the daemon module 35 may perform a multicast request. This determination may be made by the remote system 20 or by the client system 5”; also see col. 12, paragraph 3, “each of the responding remote systems 20 may provide information regarding its configuration or operational characteristics. For example, a responding remote system 20 may provide configuration information such as its processor speed, memory size, network card speed, gee, library files, compilation header files, and/or the like, to the client system 5);
analyze the indication of specialization to identify a subset of multiple application routines that are among the limited subset of types of application routines, and for which images are available in the repository (see citation above); and 
restrict the analysis of the ability of the node device to provide the resource to determine whether the node device is able to support the execution of an application to the subset of multiple application routines (see citation above).
	As to claim 17, see similar rejection to claim 7.
	As to claim 27, see similar rejection to claim 7.
As to claim 9, Nielsen discloses the apparatus of claim 1, wherein, in response to a lack of match between the identity of the first image and an identifier of an image stored within the cache, the at least one processor is caused to perform operations comprising:
retrieve the most recent version of the first image from the repository (col. 8, paragraphs 1-2, “the client system 5 may also include the daemon module 35. The daemon module 35 may also perform a check to determine whether adequate or updated resources are available to perform a task, such as a compilation task. In one embodiment, this check may be based upon a message from a recruiter. If a determination is made that appropriate resources are not yet available, the daemon module 35 may perform a multicast request. This determination may be made by the remote system 20 or by the client system 5”; also see col. 12, paragraph 3, “each of the responding remote systems 20 may provide information regarding its configuration or operational characteristics. For example, a responding remote system 20 may provide configuration information such as its processor speed, memory size, network card speed, gee, library files, compilation header files, and/or the like, to the client system 5); and
store the most recent version of the first image within the node device to trigger storage of a copy of the most recent version of the first image within the cache of the node device (col. 8, lines 10-20, “The daemon module 35 may then forward the updated resource(s) to allow for completion of the task by the remote system.”). 
Nielsen further discloses that the at least one portion of the contents of the cache comprises the second image (see citation in rejection to claim 2, wherein the second image is determined to exist in the storage/cache), but does not expressly disclose that the second image has been evicted from the cache in response to being least recently accessed or in response to being least frequently accessed.  Lazzaro discloses a concept that a content item has been evicted from the cache in response to being least recently accessed ([0006]]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Nielsen with Lazzaro.  The suggestion/motivation of the combination would have been to enable a cache to work when a maximum number is reached (Lazzaro, [0006]).
As to claim 19, see similar rejection to claim 9.
	As to claim 29, see similar rejection to claim 9.
7.	Claims 8, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen- Seibert-Lazzaro, as applied to claim 1 above, and further in view of Gauthier (US 11169855).
As to claim 8, Nielsen discloses the claimed invention substantially as discussed in claim 1, including the resource comprises at least one of a processor of the node device or storage space within a storage of the node device (see citation in rejection to claim 1, particularly col. 8, paragraphs 1-2, “processor” ); and  the first image comprises at least one of a copy of the application routine or a copy of a library routine required to support the execution of the application routine within a container environment of a multiple container environments (see citation in rejection to claim 1 and also col. 13, Line 55-58), but does not expressly disclose the node device allocates the resource by dynamically allocating multiple container environments that each consume a portion of the resource to enable execution of multiple application routines across the multiple container environments in parallel.  Gauthier discloses allocates resource by dynamically allocating multiple container environments that each consume a portion of the resource to enable execution of multiple application routines across the multiple container environments in parallel (claim 1).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Nielsen-Seibert-Lazzaro with Gauthier.  The suggestion/motivation of the combination would have been to enable parallel processing (Gauthier, claim).
As to claim 18, see similar rejection to claim 8.
	As to claim 28, see similar rejection to claim 8.
8.	Claims 10, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen-Seibert-Lazzaro, as applied to claim 9, and further in view of Wallner (US 6703947).
As to claim 10, Nielsen discloses the claimed invention substantially as discussed in claim 9, but does not expressly disclose at least one of a least recently accessed image of an executable routine or a least frequently accessed image of an executable routine among the at least one image of an executable routine stored within the cache is evicted from the cache to enable storage of another image of an executable within the cache in response to the other image being currently required to execute another application routine; and the at least one processor is caused to repeat the pre-pulling operations on a recurring interval of time. Wallner discloses a concept to replace a least recently accessed file in a cache to enable storage of another file (col. 6, lines 53-58]), and to repeat a process (claim 14).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Nielsen-Seibert-Lazzaro with Wallner.  The suggestion/motivation of the combination would have been to solve the problem of cache filling up (Wallner, col. 6, lines 53-58).
As to claim 20, see similar rejection to claim 10.
	As to claim 30, see similar rejection to claim 10.
Allowable Subject Matter
9.	Claims 3-4, 13-14 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUA FAN/Primary Examiner, Art Unit 2458